Order entered January 24, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00592-CV

                               ARKING JONES, Appellant

                                             V.

                   KIRKSTALL ROAD ENTERPRISES, INC., Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-01794

                                         ORDER
       Before the Court is appellant’s motion to strike the letter brief filed by appellee on

January 4, 2019. We DENY the motion. No further briefing will be allowed unless requested by

the submissions panel.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE